Citation Nr: 0820209	
Decision Date: 06/20/08    Archive Date: 06/25/08

DOCKET NO.  05-14 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an effective date prior to October 13, 1994, 
for the grant of service connection for chorioretinal scar of 
the right eye.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel






INTRODUCTION

The veteran served on active duty from September 1942 to July 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision by the 
Department of Veterans Affairs (VA) Appeals Management Center 
(AMC) in Washington, DC, which granted service connection for 
the right eye scar.  The veteran filed a timely appeal with 
respect to the effective date of October 13, 1994 for the 
grant of service connection.  

By way of history, the original claim stems from an August 
1995 denial of service connection by the VA Regional Office 
(RO) in Atlanta, Georgia.  While the Board denied the claim 
in August 1999, the veteran appealed the decision to the 
Court of Appeals for Veterans Claims, which remanded the 
claim to the Board.  In October 2001 and December 2003, 
pursuant to prevailing Court precedent, it was necessary for 
the Board to remand the claim.  While on remand, the AMC 
granted service connection.

In May 2008, the Board granted the appellant's motion to 
advance the case on the Board's docket under the provisions 
of 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) 
(2007).

FINDING OF FACT

Statements referable to the veteran's eye disorder which he 
made in conjunction with a June 18, 1957 VA Form 1-9 are 
interpreted as evidencing a belief in entitlement to service 
connection benefits for the eye disorder.  

CONCLUSION OF LAW

The criteria for an effective date of June 18, 1957, and no 
earlier, for the grant of service connection for 
chorioretinal scar of the right eye are met.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. § 3.400 (2007).

REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, in correspondence dated in June 
2005, the veteran was notified of how effective dates are 
established.  Due to the downstream nature of this claim, the 
notice was delivered after the initial establishment of the 
effective date.  However, as the claim is granted herein to 
the extent possible under the law, and due to the factual 
nature of effective date claims, no prejudice has flowed to 
the veteran by the late notice.  

Service connection for chorioretinal scar of the right eye 
was granted by rating decision in February 2004.  An 
effective date of October 13, 1994 was established, as this 
was the date of receipt of the veteran's claim to reopen his 
previously denied claim for service connection.  The veteran 
filed a timely appeal with respect to the effective date.  He 
argues that because he received the scar in an aircraft crash 
in March 1944, that should be his effective date.  He also 
essentially contends that this claim has been in continuous 
appeal since his separation from service.  

The effective date of an award of compensation based on an 
original claim (received beyond one year after service 
discharge) or a claim reopened after final adjudication shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of the application thereof.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  A specific claim 
in the form prescribed by the Secretary must be filed in 
order for benefits to be paid or furnished to any individual 
under the laws administered by the Secretary.  See 
38 U.S.C.A. § 5101(a).  

A "claim" is defined in the VA regulations as "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p).  An informal claim is "[a]ny 
communication or action indicating an intent to apply for one 
or more benefits."  It must "identify the benefit sought."  
38 C.F.R. § 3.155(a).  VA must look to all communications 
from a claimant that may be interpreted as applications or 
claims, formal and informal, for benefits and is required to 
identify and act on informal claims for benefits.  Servello 
v. Derwinski, 3 Vet. App. 196, 198 (1992).  

The United States Court of Appeals for the Federal Circuit 
has emphasized that VA has a duty to fully and 
sympathetically develop a veteran's claim to its optimum.  
Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).  This 
duty requires VA to "determine all potential claims raised 
by the evidence, applying all relevant laws and 
regulations," Roberson v. West, 251 F.3d 1378, 1384 (Fed. 
Cir. 2001), and extends to giving a sympathetic reading to 
all pro se pleadings of record.  Szemraj v. Principi, 357 
F.3d 1370, 1373 (Fed. Cir. 2004).  If VA fails to forward an 
application form to the claimant after receipt of an informal 
claim, then the date of the informal claim must be accepted 
as the date of claim for purposes of determining an effective 
date.  Id. at 200.

The veteran brought a claim for several physical 
disabilities, to include a right eye disorder, upon his 
separation from service in July 1945, as a result of a combat 
mission ending in an aircraft crash.  That claim, and in 
particular the eye disorder, was denied by rating decision in 
December 1946.  The veteran appealed the decision to the 
Board.  In May 1950, the Board denied the veteran's claim for 
a right eye disorder.  That decision became final.  38 U.S.C. 
§§ 705, 709 (1946), Veterans Regulation No. 2(a), Part II, 
Par. II.  Once a decision becomes final, new and material 
evidence is required to reopen the claim which was denied.  

A thorough review of the record reveals that in November 
1956, the veteran attempted to reopen some of the denied 
claims for the injuries which he sustained in the aircraft 
crash.  This claim did not include reference to the eye 
disorder.  In May 1957, the claim was disallowed as no new 
and material evidence had been submitted.  The veteran 
perfected an appeal of that denial by submitting VA Form 1-9.  
In that document, which was received on June 18, 1957, the 
veteran referenced the eye disorder.  Specifically, he 
stated: "Injuries sustained in plane crash 20 March 1944 in 
SWPA included: ... (2) Right eye injury which has become 
progressive in pain and mal-focus."  No action, however, was 
taken on this statement.  

Similar statements regarding the veteran's desire for service 
connection for an eye injury as a residual of the aircraft 
crash were made in conjunction with several of his many 
appeals for other issues over the course of the last forty 
years.  See, e.g., substantive appeal forms dated in July 
1967, November 1976, and April 1978; see also statements in 
support of claim dated in January, February, and June 1976, 
as well as October 1979; and November 1976 VA examination 
report.  Each of these submissions was in the context of 
appeals concerning other, non-eye related claims, but 
specifically referred to the eye disorder due to the aircraft 
crash.  However, it was not until the veteran's October 1994 
claim, which ultimately resulted in his grant of service 
connection, that his attempt to reopen was adjudicated.  

Case law regarding what constitutes an informal claim for 
benefits makes it clear that VA must examine all submissions 
for potential claims.  This would include VA procedural 
documents entered into the record, even if entered for other 
purposes.  The content of those submissions is also to be 
read sympathetically and liberally, without resort to a 
formal, "four corners" approach to the document.  In this 
case, when so reading, the veteran's statements regarding his 
right eye injury in the context of the June 1957 VA Form 1-9 
must be interpreted as evidencing a belief in entitlement to 
service connection benefits for the eye disorder.  As such, 
the statement constitutes an informal claim for service 
connection.  The record shows that this informal claim was 
not adjudicated, remaining open since then.  The appropriate 
effective date, therefore, for the grant of service 
connection is June 18, 1957, the date of receipt of this VA 
Form 1-9.

The Board acknowledges that the veteran believes that his 
effective date should be the date of onset of his disability 
in March 1944.  See notice of disagreement, dated in June 
2004.  The effective date of an award of service connection, 
however, is not based on the date of the earliest medical 
evidence of the disability.  Instead, it is based on the date 
that the application upon which service connection was 
eventually awarded was filed with VA, whether it be an 
original claim, or (as here) a claim which has been reopened 
after final adjudication.  Lalonde v. West, 12 Vet. App. 377, 
382 (1999).  

To recap, the May 1950 Board decision denying the claim is 
final, therein precluding by law any effective date prior to 
that.  There was no correspondence subsequent to that 
referable to the eye until the June 1957 VA Form 1-9, which 
the Board has essentially found to be an open, non-
adjudicated claim for service connection.  The date of 
receipt of that document is the appropriate effective date 
for this veteran's grant of service connection.


ORDER

An effective date of June 18, 1957 for the grant of service 
connection for chorioretinal scar of the right eye is 
granted.  


____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


